Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 1 of 44 PageID #: 660




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 SHERRI SHERROD,                               )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cv-02233-JRS-DML
                                               )
 ALLISON TRANSMISSION, INC.,                   )
                                               )
                           Defendant.          )

      Order on Defendant's Motion for Summary Judgment (ECF No. 20)

    Pro se Plaintiff Sherri Sherrod brings claims of race, sex, religion, age, and disa-

 bility discrimination and retaliation against Defendant Allison Transmission, Inc.,

 pursuant to Title VII of the Civil Rights Act of 1964 ("Title VII"), the Americans with

 Disabilities Act of 1990 ("ADA"), and the Age Discrimination in Employment Act of

 1967 ("ADEA"). (Compl., ECF No. 1.) She seeks "lost wages, pain and suffering,

 attorney's fees, punitive damages, and intangibles," (id. at 3), alleging retaliation

 "through written warnings, increased discipline, suspensions without pay, settlement

 of suspensions without pay, removal of duties, denying vacation time, intimidation,

 termination, and denial of unemployment claim," (id. at 2). Attached to her complaint

 was a Dismissal and Notice of Rights to Sue issued on March 5, 2019. (2018 Right to

 Sue, ECF No. 1-1; see also ECF No. 20-2 at 32.) Defendant has moved for summary

 judgment. (ECF No. 20.) Plaintiff has filed an Opposition to Motion for Summary

 Judgment ("Opposition") stating that she "received disparate treatment being dis-

 criminated against because of my race (African American), sex, religion (Seventh-day



                                           1
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 2 of 44 PageID #: 661




 Adventist), age (57), disability, and retaliation for previously filing an EEOC charge

 and an earlier lawsuit in 2014 . . . creating a hostile work environment." (ECF No.

 23 at 2.) Defendant has filed a Reply in Support of Its Motion for Summary Judg-

 ment. (ECF No. 24.) Defendant's motion thus being fully briefed, is ripe for decision.

 Having carefully considered the motion, response, reply, evidence, and applicable

 law, the Court concludes that Defendant's Motion for Summary Judgment, (ECF No.

 20), should be granted for the following reasons.

                                    I. Background

    In October 2006, Sherrod began working at Allison Transmission, Inc. ("Allison"),

 becoming a permanent employee in 2008. (Sherrod Dep. Tr. 44:19–25, ECF No. 20-

 1; ECF No. 23 at 3.) Following several disciplinary actions issued against Sherrod,

 and Sherrod's various charges of discrimination leveled against Allison, Allison ulti-

 mately discharged her in January 2019, (Pence Decl. ¶ 67, ECF No. 20-3 at 12), set-

 ting the stage for this lawsuit.

    Allison manufactures commercial-duty automatic transmissions and hybrid pro-

 pulsion systems for on-highway trucks and buses, off-highway vehicles, and equip-

 ment and military vehicles. (Pence Decl. ¶ 3, ECF No. 20-3 at 1.) Allison employs

 approximately 3,100 employees in the United States, including approximately 1,500

 hourly employees in Indianapolis who are represented by the union United Automo-

 bile, Aerospace and Agricultural Implement Workers of America's local chapter 933

 ("UAW 933"). (Id.)




                                           2
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 3 of 44 PageID #: 662




     During her employment at Allison, Sherrod was a member of UAW 933. (Sherrod

 Dep. Tr. 45:2–6, ECF No. 20-1 at 5.) Allison's Labor Relations Department ("Labor

 Relations"), which is part of Allison's Human Resources Department, is led by Matt

 McLaughlin, Executive Director of Human Resources. (Pence Decl. ¶ 7, ECF No. 20-

 3 at 2.) Labor Relations is responsible for the administration of Allison's collective

 bargaining agreement with UAW 933, and the enforcement of the Shop Rules and

 other policies and procedures applicable to bargaining unit employees, such as Sher-

 rod. (Id. ¶ 5.) Two collective bargaining agreements were in place while Sherrod

 worked at Allison. Allison's current collective bargaining agreement with UAW 933

 is effective from December 18, 2017, through November 14, 2023 ("2017 Agreement").

 (Id. ¶ 11; see also 2017 Agreement, Ex. I, ECF No. 20-3 at 15–41.) The prior agree-

 ment had been in effect since December 3, 2012 ("2012 Agreement"). (Pence Decl.

 ¶ 12; see also 2012 Agreement, Ex. II, ECF No. 20-3 at 42–70.)

     Allison generally follows a system of progressive discipline, which is set forth on

 the Paragraph 76 Notice of Disciplinary Action ("DA") form provided to bargaining

 unit employees when disciplinary issues arise. (Pence Decl. ¶ 13, ECF No. 20-3 at 3;

 Paragraph 76 Notice of Disciplinary Action, Ex. III, ECF No. 20-3 at 71.) Bargaining

 unit employees are subject to discipline for violations of Allison's Shop Rules, (see

 Shop Rules, Ex. IV, ECF No. 20-3 at 72), and other applicable policies, (Pence Decl.

 ¶ 14, ECF No. 20-3 at 3), and the disciplinary options ranged from a reprimand to

 termination of employment, 1 (id. ¶ 13). In the case of more serious Shop Rule or


 1 Under the "Discipline" column of the Notice of Disciplinary Action form, there are eight
 levels of discipline, which increase in severity. The levels, in order of least severe to most,

                                               3
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 4 of 44 PageID #: 663




 policy violations, discipline may begin at a higher level, up to and including termina-

 tion. (Id. ¶ 15.) For example, for violations of Shop Rule 14, discipline begins with

 at least a balance-of-shift suspension. (Id.; see also Shop Rules, Ex. IV, ECF No. 20-

 3 at 72) ("Shop Rule 14: Refusal or failure to do job assignment").) Under Paragraph

 76(b) of the 2012 Agreement and the 2017 Agreement, an instance of discipline will

 be removed from an employee's record eighteen months after it issues. (Pence Decl.

 ¶ 16, ECF No. 20-3 at 3; see also 2017 Agreement, Ex. I, ECF No. 20-3 at 33; 2012

 Agreement, Ex. II, ECF No. 20-3 at 61.)

    Allison has forty Shop Rules. (See Shop Rules, Ex. IV, ECF No. 20-3 at 72.) When

 a supervisor or Area Manager believes that a bargaining unit employee has violated

 Allison's Shop Rules or other applicable policy, the employee is scheduled for a disci-

 plinary interview ("DI"). (Pence Decl. ¶ 17, ECF No. 20-3 at 3.) During the DI, the

 employee and his or her union representative has an opportunity to tell their side of

 the story before discipline issues. (Id.) For lower-level violations, the employee's

 supervisor conducts the DI. (Id. ¶ 18.) However, for higher-level violations, such as

 when an employee faces a balance-of-shift plus one-week suspension, either the su-

 pervisor or a member of Labor Relations conducts the DI. (Id.) And, when an em-

 ployee faces termination, a member of Labor Relations conducts the DI. (Id.)




 are: reprimand; written warning #1; written warning #2; balance-of-shift suspension ("BOS");
 BOS + 1 day; BOS +3 days; BOS + 1 week; and discharge. (DA, Ex. III, ECF No. 20-3 at 71.)
 Likewise, under the "Attendance Improvement Steps" column of the form, there are six lev-
 els: written warning #1; written warning #2; BOS + 1 week; BOS + 2 weeks; BOS + 30 days;
 and discharge. (Id.)

                                              4
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 5 of 44 PageID #: 664




    The 2012 Agreement and the 2017 Agreement each address vacation entitlements.

 (See generally 2017 Agreement, ECF No. 20-3 at 34–38; 2012 Agreement, ECF No.

 20-3 at 63–67.) When eligible, employees may use vacation restricted time ("VR

 time") for absences. (2017 Agreement ¶ 194, ECF No. 20-3 at 36; 2012 Agreement

 ¶ 194, ECF No. 20-3 at 65.) Allison may grant, upon prior approval, the use of VR

 time for periods of absence less than four continuous hours. (2017 Agreement ¶ 194;

 2012 Agreement ¶ 194.) Bargaining unit employees, through their union represent-

 atives, may bring grievances to challenge discipline or to allege other contractual vi-

 olations. (2017 Agreement, ECF No. 20-3 at 20–25; 2012 Agreement, ECF No. 20-3

 at 48–53.) Grievances that are not resolved between Allison and the Union may be

 taken to arbitration. (2017 Agreement ¶ 39, ECF No. 20-3 at 22; 2012 Agreement

 ¶ 39, ECF No. 20-3 at 50.)

    From December 2010 until her termination, Sherrod worked on the day shift as a

 Fabricating Machining Specialist ("FMS Operator") in Department 2F40 in Allison's

 Plant 12. (Sherrod Dep. Tr. 46:9–47:19, ECF No. 20-1 at 6–7.) Jeff Pence, a member

 of Labor Relations Staff beginning in 2007, was the Labor Relations Representative

 for Plant 12 from March 1, 2017, through April 3, 2019. (Pence Decl. ¶¶ 2, 4, ECF

 No. 20-3 at 1.) Department 2F40 is divided into several different cells in which trans-

 mission parts are processed through a series of machines, (Sherrod Dep. Tr. 48:18–

 49:11, ECF No. 20-1 at 8–9), and as an FMS Operator, Sherrod worked on processing

 those transmission parts, (id. at 48:13–48:17, ECF No. 20-1 at 8–9). Typically, when




                                           5
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 6 of 44 PageID #: 665




 Sherrod worked her day shift in Department 2F40, there were four to five FMS Op-

 erators, including Sherrod, as well as a job setter. (Id. at 49:14–50:7, ECF No. 9–10.)

    Sherrod's shift was regularly scheduled for Monday through Friday, from

 6:30 a.m. to either 2:30 p.m. or 3:00 p.m. (Id. at 47:17–48:3, ECF No. 7–8.) At times,

 her department worked either an expanded weekday shift or a Saturday shift. (Pence

 Decl. ¶ 21, ECF No. 20-3 at 4.) These shifts are referred to as "Plan A" shifts, a ref-

 erence to part of a Memorandum of Understanding ("MOU") between Allison and

 UAW 933. (See MOU, Ex. V, ECF No. 20-3 at 73–75.) Saturday Plan A shifts ("Plan

 A Saturday") may be scheduled by the plant director for a variety of reasons, such as

 heightened customer demand, having a crucial machine down during the week and

 needing to make up for lost production time, or a delay by a supplier providing raw

 material for production. (Pence Decl. ¶ 22, ECF No. 20-3 at 4.) Plan A Saturdays are

 scheduled on an ad hoc basis and are generally announced on the Wednesday before

 the Saturday on which they are to be worked. (Id. ¶ 23.)

    Under the MOU, an employee who has scheduled vacation on the Friday before,

 or the Monday after, a Plan A Saturday must be excused from working the Saturday

 shift. (See 2017 Agreement, ECF No. 20-3 at 29; 2012 Agreement, ECF No. 20-3 at

 57.) Generally, in February, employees are required to make vacation requests for

 the entire year. (2017 Agreement, ECF No. 20-3 at 38; 2012 Agreement, ECF No. 20-

 3 at 66.) However, supervisors do allow employees to schedule vacation over the

 course of the year, as circumstances permit. (Pence Decl. ¶ 26, ECF No. 20-3 at 5.)

 Vacation requests are approved or disapproved on a department-by-department basis



                                           6
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 7 of 44 PageID #: 666




 based on seniority and operational needs. (Id. ¶ 27.) Similarly, in the event more

 employees apply for time off than can be spared from the job at a given time, vacation

 is awarded according to seniority. (2017 Agreement ¶ 202e, ECF No. 20-3 at 38; 2012

 Agreement ¶ 202e, ECF No. 20-3 at 66.) But, once an employee is given a written

 disposition of their vacation time off request, approved vacation time cannot be

 changed without the mutual consent of Allison and the employee. (2017 Agreement

 ¶ 202f, ECF No. 20-3 at 38; 2012 Agreement ¶ 202f, ECF No. 20-3 at 67.)

    Sherrod is a life-long, practicing Seventh Day Adventist. (Sherrod Dep. Tr. 57:9–

 25, ECF No. 20-1 at 17; ECF No. 23 at 3.) In 2013, she first informed Allison man-

 agement that working during the period of sundown on Friday evening to sundown

 on Saturday evening was contrary to her religious beliefs. (Pence Decl. ¶ 29, ECF

 No. 20-3 at 5.) Subsequently, on several occasions, representatives of Allison's Labor

 Relations Department met with Sherrod and her UAW 933 representatives to discuss

 and review accommodations that would allow her to avoid working mandatory over-

 time on Plan A Saturdays. (Pence Decl. ¶ 30, ECF 20-3 at 6.)

    Allison offered Sherrod the following accommodations: (1) using available vacation

 on a Friday or Monday preceding or following a Plan A Saturday, consistent with

 Allison's collectively-bargained vacation policies; (2) having a qualified co-worker fill

 in for Sherrod on Plan A Saturdays; or (3) using her seniority to transfer to another

 shift or another department where Plan A Saturdays are infrequent. (See Pence Notes

 to Sherrod, Ex. VI, ECF No. 20-3 at 76; McLaughlin Email, Ex. VII, ECF No. 20-3 at

 77; see also Pence Decl. ¶ 31, ECF No. 6; Sherrod Dep. Tr. 69:1–10, 82:11–21, 173:4–



                                            7
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 8 of 44 PageID #: 667




 11, ECF No. 20-3 at 26, 39, 115.) Additionally, during periods for which there were

 six employees on day shift in Department 2F40, and there was sufficient coverage

 without Sherrod, Allison excused her from Plan A Saturdays without the need to find

 another hourly worker to cover the shift. (Kaminski Decl. ¶¶ 4–5, Ex. D, ECF No.

 20-4 at 1–2.)

    Sherrod also proposed that she be excused from working any Plan A Saturday

 and/or she be allowed to work after sundown on Plan A Saturdays, (Sherrod Dep. Tr.

 175:6–177:7, ECF No. 20-1 at 116–18; see also Pence Decl. ¶ 35, ECF No. 20-3 at 7),

 after Allison Management asked Sherrod if she had any additional suggestions for it

 to consider, (see Ex. VI, ECF No. 20-3 at 76). However, Allison informed Sherrod that

 it would not accept her proposed accommodations because allowing her to be excused

 from every Plan A Saturday would result in inadequate staffing in some instances,

 (Pence Decl. ¶ 36, ECF 20-3 at 7), and because no shift existed after sundown on Plan

 A Saturdays—and her department could not operate with only one person, (id. ¶ 37,

 ECF No. 20-3 at 7).

    On July 26, 2013, Sherrod filed a charge of discrimination against Allison with

 the Equal Employment Opportunity Commission (EEOC) ("First Charge"). (ECF No.

 20-2 at 21.) Sherrod's First Charge alleged that Allison discriminated against her on

 the basis of her race, sex, and religion, and that she was denied a religious accommo-

 dation, all in violation of Title VII. (Id.) With a Dismissal and Notice of Rights letter

 in hand following the EEOC's dismissal of the First Charge, , Sherrod, by her then-

 counsel, brought suit in federal court for race, sex, and religion discrimination against



                                            8
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 9 of 44 PageID #: 668




 Allison pursuant to Title VII on March 14, 2014. (Complaint, Sherrod v. Allison

 Transmission, No. 1:14-cv-00411-TWP-MJD (S.D. Ind.); see also ECF No. 20-2 at 22–

 26.) On January 13, 2015, Sherrod and Allison entered into a confidential settlement

 agreement under which Sherrod released all claims against Allison and agreed to

 dismiss the suit with prejudice. (Mediation Report to Court, Sherrod, No. 1:14-cv-

 00411-TWP-MJD; see also Sherrod Dep. Tr. 88:10–92:10, ECF No. 20-1 at 45–49.) On

 February 5, 2015, the Court dismissed the suit. (Order, Sherrod, No. 1:14-cv-00411-

 TWP-MJD; see also Sherrod Dep. Tr. 88:10–92:10, ECF No. 20-1 at 45–49.)

    For more than three years following the dismissal of the 2014 lawsuit, Sherrod

 remained employed with Allison and filed no additional charges or lawsuits against

 Allison. (Sherrod Dep. Tr. 92:20–25, ECF No. 20-1 at 49.) However, Sherrod received

 several disciplinary actions from 2017 through the date of her termination, which led

 to her bringing the current suit.

    First, on March 25, 2017, Sherrod received a disciplinary action because she did

 not find a suitable replacement for her scheduled Plan A Saturday. (March 25, 2017,

 DA, ECF No. 20-2 at 54; Pence Decl. ¶ 43, ECF No. 20-3 at 8; Sherrod Dep. Tr. 191:5–

 12, ECF No. 20-1 at 132.) Vacation was unavailable that day due to other employees'

 previously granted vacation requests. (Pence Decl. ¶ 43, ECF No. 20-3 at 8; Sherrod

 Dep. Tr. 191:5–12, ECF No. 20-1 at 132.) As a result, Peter Kaminski, Sherrod's

 direct supervisor from January 2017 to August 2017, issued her a reprimand for the

 unexcused absence, which was a violation of Shop Rule 6. (March 25, 2017, DA, ECF

 No. 20-2 at 54; see also Sherrod Dep. Tr. 189:3–24, ECF No. 20-1 at 130.) In this



                                          9
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 10 of 44 PageID #: 669




  instance, Sherrod and her UAW 933 representative waived the DI, and in return,

  Allison agreed to purge the discipline from her disciplinary record as of May 15,

  2017—more than sixteen months before the discipline would have otherwise been

  eligible to be removed. (Sherrod Dep. Tr. 193:24–196:9, ECF No. 20-1 at 134–36;

  Pence Decl. ¶ 44, ECF No. 20-3 at 8.)

     Second, on October 3, 2017, Sherrod failed to check one in every five parts on ma-

  chine, as required; consequently, she ran several bad parts before the problem was

  discovered. (Sherrod Failure to Check, Ex. VIII, ECF No. 20-3 at 79.) In addition,

  she failed a 100% check on the burnisher that left the hub out of tolerance. (Id.;

  October 3, 2017, DA, ECF No. 20-2 at 55.) John Hooker, Sherrod's direct supervisor

  from September 2017 to January 2018, issued her a balance-of-shift suspension for

  violating Shop Rule 14 by failing to do a job assignment. (October 3, 2017, DA, ECF

  No. 20-2 at 108; see also Sherrod Dep. Tr. 199:8–19, ECF No. 20-1 at 140.) Because

  she violated Shop Rule 14, the discipline progressed immediately to a balance-of-shift

  suspension. (Sherrod Dep. Tr. 199:16–200:2, ECF No. 20-1 at 140.) Sherrod filed a

  grievance over the suspension, which Allison resolved on October 18, 2017, by agree-

  ing to purge the discipline from her record on December 31, 2017— more than fifteen

  months before the discipline would have otherwise been eligible to be removed. (Id.

  at 202:12–23, ECF No. 20-1 at 143; see also October 19, 2017, Grievance, ECF No. 20-

  2 at 47; Pence Decl. ¶ 47, ECF No. 20-3 at 9.)




                                           10
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 11 of 44 PageID #: 670




     Third, on November 6, 2017, Sherrod was working on a machine that faulted and

  required resetting; however, she failed to check and clear the machine before reset-

  ting it. (Pence Decl. ¶¶ 48–49, ECF No. 20-3 at 9; see also November 6, 2017, Actions,

  Ex. IX, ECF No. 20-3 at 80.) When she restarted the machine, it was damaged due

  to a spindle that had continued to turn, which resulted in lost production during her

  shift and the following shift. (Pence Decl. ¶¶ 48–49, ECF No. 20-3 at 9.) On Decem-

  ber 8, 2017, Hooker issued Sherrod a "balance-of-shift plus one day" suspension for

  violating Shop Rule 16 by engaging in careless workmanship on November 6. (No-

  vember 6, 2017, DA, ECF No. 20-2 at 56; see also Sherrod Dep. Tr. 205:22–206:13,

  ECF No. 20-1 at 147–48.) Sherrod filed a grievance over the suspension, which Alli-

  son resolved by agreeing to remove the discipline from her record—sixteen months

  before the discipline would otherwise have been eligible to be removed. (December

  11, 2017, Grievance, ECF No. 20-2 at 46; see also Sherrod Dep. Tr. 209:12–210:8, ECF

  No. 20-1 at 150–51; Pence Decl. ¶ 50, ECF No. 20-3 at 9.)

     Fourth, on November 11, 2017, Sherrod failed to identify an adequate replacement

  for that Plan A Saturday, and she was not able to schedule vacation due to another

  employee's previously scheduled vacation. (Sherrod Dep. Tr. 223:7–226:16, ECF No.

  20-1 at 164–67.) Earlier in 2017, she had requested vacation for Friday, November

  10, but her then-supervisor, Kaminski, denied the request due to a conflict with an-

  other employee's request for the same day. (Kaminski Decl. ¶ 8, ECF No. 20-4 at 2.)

  On December 11, 2017, Hooker issued Sherrod a "balance-of-shift plus three day"

  suspension for her unexcused absences on Saturday, November 11, and the following



                                           11
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 12 of 44 PageID #: 671




  Monday, November 13, 2017. 2 (November 11, 2017, DA, ECF No. 20-2 at 57; see also

  Sherrod Dep. Tr. 222:11–223:6, ECF No. 20-1 at 163–64.) Sherrod filed a grievance

  over the suspension, which Allison resolved by agreeing to purge it from her record—

  over eleven months before the discipline would otherwise have been eligible to be

  removed. (Pence Decl. ¶ 53, ECF No. 20-3 at 10.)

     Fifth, on January 22, 2018, for the second time that month, Sherrod arrived late

  for her shift. (Pence Decl. ¶ 55, ECF No. 20-3 at 10; Sherrod Dep. Tr. 229:1–24, ECF

  No. 20-1 at 170.) The first time she arrived late in January 2018, Hooker did not

  initiate a disciplinary action against her, but, rather, allowed her to use VR time to

  cover the tardiness and warned her not be late again. (Jan. 2–22, 2018 Attendance

  Record, Ex. X, ECF No. 20-3 at 10.) However, Sherrod did not have prior approval to

  use VR time to cover her tardiness on January 22, (id.); and on January 25, 2018,

  Hooker issued Sherrod a "balance-of-shift plus one week" suspension for violating

  Shop Rule 7 by arriving late for her shift on January 22. (January 22, 2018, ECF No.

  20-2 at 58; see also Sherrod Dep. Tr. 229:1–24, ECF No. 20-1 at 170.) Sherrod filed a

  grievance over the suspension, which Allision resolved by agreeing to purge it from

  her disciplinary record—thirteen months before the discipline would otherwise have

  been eligible to be removed. (January 29, 2018, Grievance, ECF No. 20-2 at 45; see




  2While  there seems to be agreement that a Saturday and the following Monday were involved,
  there also seems to be a discrepancy as to the dates. The dates set forth herein are contrary
  to the dates set forth in the document but consistent with the agreed upon days of Saturday
  and Monday, which are also set forth in the documents, and with the dates those days of the
  week actually fell on the calendar.

                                               12
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 13 of 44 PageID #: 672




  also Pence Decl. ¶ 56, ECF No. 20-3 at 10; Sherrod Dep. Tr. 234:14–235:16, ECF No.

  20-1 at 175–76.)

     On March 2, 2018, Sherrod filed her second EEOC charge ("2018 Charge") against

  Allison, alleging that Allison discriminated against her on the basis of her race, sex,

  religion, and age, and that Allison had retaliated against her for filing the First

  Charge and the 2014 lawsuit. (2018 EEOC Charge, ECF No. 20-2 at 28–29; see also

  Sherrod 93:6–13, 95:5–14, ECF No. 20-1 at 50, 52.) The charge indicated that the

  time frame for the alleged discrimination was March 25, 2017, through March 2,

  2018. (2018 EEOC Charge, ECF No. 20-2 at 28.) A Dismissal and Notice of Rights

  to Sue was issued on March 5, 2019. (2018 Right to Sue, ECF No. 1-1; ECF No. 20-2

  at 32.)

     Sixth, on April 3, 2018, Sherrod had checked off completing a "TAQC" chart for

  two machines but failed to record the underlying measurement for one machine.

  (Pence Decl. ¶ 57, ECF No. 20-3 at 10–11.) On April 18, 2018, Pence conducted a DI

  pertaining to the incident. (April 3, 2018, DI, Ex. XI, ECF No. 20-3 at 83–84.) Sher-

  rod did not deny failing to chart the measurements as required, but, instead, stated

  that she had not performed the job for six months and therefore should have received

  retraining. (Id.; see also Sherrod Dep. Tr. 257:4–6, ECF No. 20-1 at 198.) After re-

  cessing the DI to conduct further investigation, Pence noted on April 24, 2018, that

  Sherrod had not been truthful but in fact had run that job seven (7) times in the

  preceding 30 days, including on April 2, 2018, just the day before the incident on April

  3, 2018. (April 3, 2018, DI, Ex. XI, ECF No. 20-3 at 84.) Under Allison's system of



                                            13
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 14 of 44 PageID #: 673




  progressive discipline, Sherrod was then eligible for termination, (Pence Decl. ¶ 61,

  ECF No. 20-3 at 11); however, after the DI, Pence instead issued Sherrod a "balance-

  of-shift plus one week" suspension for violating Shop Rule 14 by failing to do a job

  assignment on April 3. (April 3, 2018, DA, ECF No. 20-2 at 59; Sherrod Dep. Tr.

  256:11–24, ECF No. 20-1 at 197.) Sherrod filed a grievance over the suspension,

  which Allison and UAW 933 settled by Allison agreeing to remove the discipline from

  her record one year from the date of the violation, rather than after the standard

  eighteen months. (April 24, 2018, Grievance, ECF No. 20-2 at 50; see also Sherrod

  Dep. Tr. 257:7–261:18, ECF No. 20-1 at 198–202.) The next month, Sherrod went on

  medical leave—from May 16, 2018, to January 8, 2019. (Pence Decl. ¶ 64, ECF No.

  20-3 at 12.)

     The final incident occurred on January 23, 2019. That day, during the afternoon

  shift, FMS Operator Benita Young, informed Josh Silver, Sherrod's direct supervisor

  at the time, that she had discovered twelve parts out of tolerance. (Silver Decl. ¶ 5,

  Ex. E, ECF No. 20-5 at 1; see also Silver Email to Pence, ECF No. 20-5 at 3.) After

  investigating the issue, Silver determined that Sherrod had failed to appropriately

  take a height measurement on every fifth piece, as required. (Silver Decl. ¶ 6, ECF

  No. 20-5 at 2.) After the incident, Sherrod went back on medical leave from January

  31 to April 3, 2019. (Sherrod Dep. Tr. 272:2–5, ECF No. 20-1 at 213; Pence Decl. ¶ 66,

  ECF No. 20-3 at 12.) On the day Sherrod returned from leave, Pence conducted a DI

  for a potential violation of Shop Rule 16 on January 23, 2019. (Pence Decl. ¶ 67, ECF

  No. 20-3 at 12.) The DI revealed that had Sherrod performed the required check on



                                           14
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 15 of 44 PageID #: 674




  every fifth piece, there could not have been twelve consecutive bad parts run, and

  that even though some bad parts could have been run on the afternoon shift, she was

  at least responsible for missing at least one check. (April 3, 2019, DI Notes, Ex. XII,

  ECF No. 20-3 at 85–86.) After the DI, Labor Relations determined that Plaintiff had

  indeed violated Shop Rule 16, and Pence terminated her employment. (Pence Decl.

  ¶ 69, ECF No. 20-3 at 13; Sherrod Dep. Tr. 271:6–20, ECF No. 20-1 at 212; ECF No.

  20-2 at 60.)

     On May 31, 2019, Plaintiff filed her third EEOC Charge ("2019 Charge") against

  Allison, alleging that Allison discriminated against her on the basis of her race, sex,

  religion, and age, and that Allison retaliated against her for filing the two previous

  charges of discrimination and 2014 lawsuit. (2019 EEOC Charge, ECF No. 20-2 at

  30; see also Sherrod Dep. Tr. 96:9–97:2, ECF No. 20-1 at 53–54.) On September 10,

  2019, a Dismissal and Notice of Rights to Sue was issued. (2019 Right to Sue, ECF

  No. 20-2 at 33.) And, on June 4, 2019, the Sherrod filed her pro se employment dis-

  crimination Complaint in this matter. (Compl., ECF No. 1.)

     The foregoing statement of facts, essentially unopposed by Sherrod and supported

  by admissible evidence, has been considered under the standard set forth below.

                                  II. Legal Standard

     Summary judgment is appropriate if "the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of

  law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production. Mo-

  drowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden consists



                                            15
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 16 of 44 PageID #: 675




  of either "(1) showing that there is an absence of evidence supporting an essential

  element of the non-moving party's claim; or (2) presenting affirmative evidence that

  negates an essential element of the non-moving party's claim." Hummel v. St. Joseph

  Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016) (citing Modrowski, 712

  F.3d at 1169). If the movant discharges its initial burden, the burden shifts to the

  non-moving party, who must present evidence sufficient to establish a genuine issue

  of material fact on all essential elements of his case. See Lewis v. CITGO Petroleum

  Corp., 561 F.3d 698, 702 (7th Cir. 2009). The Court views the record in the light most

  favorable to the non-moving party and draws all reasonable inferences in that party's

  favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). But the Court

  must also view the evidence "through the prism of the substantive evidentiary bur-

  den." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986).

     Whether a party asserts that a fact is undisputed or genuinely disputed, the party

  must support the asserted fact by citing to particular parts of the record, including

  depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also

  support a fact by showing that the materials cited do not establish the absence or

  presence of a genuine dispute or that the adverse party cannot produce admissible

  evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

  must be made on personal knowledge, set out facts that would be admissible in evi-

  dence, and show that the affiant is competent to testify on matters stated. Fed. R.

  Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual




                                            16
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 17 of 44 PageID #: 676




  assertion can result in the movant's fact being considered undisputed, and potentially

  in the grant of summary judgment. Fed. R. Civ. P. 56(e).

     In deciding a motion for summary judgment, the Court need only consider dis-

  puted facts that are material to the decision. A disputed fact is material if it might

  affect the outcome of the suit under the governing law. Williams v. Brooks, 809 F.3d

  936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving

  party.'" Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (quoting Anderson,

  477 U.S. at 248).

     On summary judgment, a party must show the Court what evidence it has that

  would convince a trier of fact to accept its version of the events. Gekas v. Vasilades,

  814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

  if no reasonable fact-finder could return a verdict for the non-moving party. Nelson

  v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court cannot weigh evidence or make

  credibility determinations on summary judgment because those tasks are left to the

  fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need

  only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

  Court of Appeals has repeatedly assured the district courts that they are not required

  to "scour every inch of the record" for evidence that is potentially relevant to the sum-

  mary judgment motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 572—

  73 (7th Cir. 2017). Any doubt as to the existence of a genuine issue for trial is resolved

  against the moving party. Anderson, 477 U.S. at 255.



                                             17
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 18 of 44 PageID #: 677




     To survive a motion for summary judgment, the non-moving party must set forth

  specific, admissible evidence showing that there is a material issue for trial. Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986). Failure to respond with admissible evi-

  dence may result in conceding the moving party's version of the events. See Smith v.

  Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as

  mandated by the local rules results in an admission."); see S.D. Ind. L. R. 56-1 ("A

  party opposing a summary judgment motion must . . . file and serve a response brief

  and any evidence ... that the party relies on to oppose the motion. The response must

  . . . identif[y] the potentially determinative facts and factual disputes that the party

  contends demonstrate a dispute of fact precluding summary judgment."). This does

  not alter the standard for assessing a Rule 56 motion, but it does "reduc[e] the pool"

  from which the facts and inferences relative to such a motion may be drawn. Smith

  v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                     III. Discussion

     Allison argues that summary judgment is warranted in this case because no rea-

  sonable jury could find, based on the undisputed facts, that Allison subjected Sherrod

  to disparate treatment or a hostile work environment on the basis of her race, sex,

  age or disability; failed to accommodate her religious beliefs under Title VII; or retal-

  iated against her in violation of Title VII, the ADEA, or the ADA for filing EEOC

  charges and a previous discrimination lawsuit. The Court agrees with Allision for

  the following reasons.




                                             18
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 19 of 44 PageID #: 678




     A. Procedural Issues

     As an initial matter, Allison asserts that Sherrod's Title VII and ADA claims based

  on incidents that occurred prior to May 6, 2017, and ADEA claims based on incidents

  that occurred prior to September 13, 2017, are time-barred due to the applicable lim-

  itations periods under Title VII, the ADA, and the ADEA, and that all claims up to

  and including January 13, 2015, are barred by the settlement and dismissal of her

  2014 lawsuit. Moreover, Allison asserts that Sherrod's ADA claims are barred for

  failure to exhaust administrative remedies. The Court addresses each argument in

  turn.

     1. Time-Barred Claims

     "Title VII claims [and ADA] claims must be filed within 300 days of the alleged

  discriminatory act or unlawful practice." Riley v. Elkhart Cmty. Sch., 829 F.3d 886,

  891 (7th Cir. 2016) (citing 42 U.S.C. § 2000e–5(e)(1) (Title VII statute of limitations));

  see also 42 U.S.C. § 12117(a) (ADA). ADEA claims must be filed within 180 days of

  the alleged discriminatory act or unlawful practice. 29 U.S.C. § 626(d)(1)(A); see also

  Daugherity v. Traylor Bros., 970 F.2d 348, 350 n.2 (7th Cir. 1992) (stating that be-

  cause Indiana is not a "deferral state" with respect to claims of age discrimination,

  the 180-day period is applicable). Here, Sherrod filed a second EEOC charge on

  March 2, 2018. (2018 EEOC Charge, ECF No. 20-2 at 28–29.) Therefore, any alleged

  Title VII and ADA violations that occurred prior to May 6, 2017, or any alleged ADEA

  violations that occurred prior to September 3, 2017, are time-barred.




                                             19
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 20 of 44 PageID #: 679




     Any claims that Sherrod asserts based on events that occurred prior to January

  13, 2015, are further barred, waived, or precluded because those claims were previ-

  ously dismissed with prejudice, (Order, Sherrod, No. 1:14-cv-00411-TWP-MJD), after

  Sherrod entered into a settlement agreement with Allison in the 2014 lawsuit, (Me-

  diation Report to Court, Sherrod, No. 1:14-cv-00411-TWP-MJD; see ECF No. 23-5).

  See Brooks-Ngwenya v. Indianapolis Pub. Schs., 564 F.3d 804, 809 (7th Cir. 2009)

  (settlement that stipulates to dismissal with prejudice, "is a final judgment for pur-

  poses of claim preclusion").

     2. Failure to Exhaust in ADA Claims

     To recover for violations of the ADA, "a plaintiff must file a charge of discrimina-

  tion with the EEOC within 180 days of the alleged violation . . . ." Stewart v. Cnty. of

  Brown, 86 F.3d 107, 110 (7th Cir.1996) (citing 42 U.S.C. § 12117(a)). However, "A

  plaintiff may pursue a claim not explicitly included in an EEOC complaint only if

  [her] allegations fall within the scope of the charges contained in the EEOC com-

  plaint." Conley v. Vill. of Bedford Park, 215 F.3d 703, 710 (7th Cir. 2000) (quoting

  Cheek v. Peabody Coal Co., 97 F.3d 200, 202 (7th Cir.1996) (internal quotations omit-

  ted)). "To determine whether the allegations in the complaint fall within the scope of

  the earlier EEOC charge, [courts] must look at whether the allegations are 'like or

  reasonably related to' those contained in the charge." Id. (internal quotations omit-

  ted).




                                            20
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 21 of 44 PageID #: 680




     Here, Sherrod's ADA claims are not at all like or reasonably related to those in

  her charges. Thus her ADA claims fail because she did not exhaust her administra-

  tive remedies. Indeed, she failed to check the box for "disability discrimination" on

  either her 2018 EEOC Charge or her 2019 EEOC Charge, and she also failed to allege

  disability discrimination in the body of either charge. (See 2018 EEOC Charge, ECF

  No. 20-2 at 28; 2019 EEOC Charge, ECF No. 20-2 at 30.) In fact, there is no mention

  that she suffered from any disability, much less that she was discriminated against

  due to any disability. Moreover, as noted, Sherrod's allegations here are not "like or

  reasonably related to" the actions contained in either EEOC charge, which comprise

  being made to work on Saturdays in violation of her religious beliefs, and being rep-

  rimanded for machine breakdowns because of her age, sex, race, and religion, and in

  retaliation for her complaints to the EEOC and in federal court.. In a nutshell, Sher-

  rod now alleges, as best the Court can discern, that, after she suffered a hamstring

  injury, Joe Hornet, her area manager at the time, (ECF No. 20-1 at 15, 16), removed

  chairs and mats from her work area to further injure her, which allegedly led her to

  have knee surgery in 2014. (Pl's Resp. Interrog., ECF No. 20-2 at 89–90.) These

  allegations, which apparently occurred around 2014, are not only unrelated to any

  allegations in either the 2018 EEOC charge or the 2019 EEOC charge, but are waived,

  see supra Section III.A.1. Sherrod also points to a post-settlement incident wherein

  she alleges without further support that Kaminski asked her why she was sitting,

  allegedly to relieve her knee pain, but she was not disciplined for sitting or otherwise




                                            21
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 22 of 44 PageID #: 681




  harassed. (ECF No. 20-1 at 234–38.) She cites to no evidence of disability discrimi-

  nation in this regard. Also, her narrative Opposition is wholly devoid of evidence or

  rebuttal concerning failure to exhaust her administrative remedies, or of any mention

  of surgeries, removed chairs/mats, or comments about sitting—and to that extent,

  she appears to have abandoned or conceded this claim and has otherwise failed to

  rebut Defendant's arguments, (ECF No. 23). See Goodpaster v. City of Indianapolis,

  736 F.3d 1060, 1075 (7th Cir. 2013); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003).

  In any event, either for failure to exhaust or for being barred by her prior settlement,

  Allison's Motion for Summary Judgment is granted as to Sherrod's ADA claims.

  Nonetheless, the Court will analyze Sherrod's ADA claims throughout this Order in

  the alternative, leading to the conclusion that even if Sherrod's ADA claims are not

  barred, they still fail for the reasons that follow.

     B. Disparate Treatment Claims

     To survive summary judgment on a Title VII, ADA or ADEA disparate treatment

  claim, the "legal standard . . . is simply whether the evidence would permit a reason-

  able factfinder to conclude that the plaintiff's race, ethnicity, sex, religion, or other

  proscribed factor caused the discharge or other adverse employment action." Ortiz v.

  Werner Enterps, Inc., 834 F.3d 760, 765 (7th Cir. 2016). Unlike Title VII, however,

  under the ADEA and ADA, "it's not enough to show that age [or disability] was a

  motivating factor. The plaintiff must prove that, but for his age [or disability], the

  adverse action would not have occurred." Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708,

  719 (7th Cir. 2018) (quoting Martino v. MCI Commc'ns Serv., Inc., 574 F.3d 447, 455



                                              22
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 23 of 44 PageID #: 682




  (7th Cir. 2009)); see also Serwatka v. Rockwell Automation, Inc., 591 F.3d 957, 962

  (7th Cir. 2010) ("Like the ADEA, the ADA . . . require[s] a showing of but-for causa-

  tion.").

     The Seventh Circuit has made clear that all relevant evidence must simply be

  considered "as a whole." Ortiz, 834 F.3d at 763. A plaintiff can prove a disparate

  treatment claim by either establishing a prima facie case for discrimination, see

  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), or, alternatively, by pointing

  to enough circumstantial evidence that would allow a reasonable jury to infer that a

  decision was attributable to discriminatory motivations, see David v. Bd. of Trs. of

  Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).

     C. Prima Facie Case

     To prove a prima facie case for race, sex, religious, age, or disability discrimination

  under the McDonnell Douglas burden-shifting framework, a plaintiff must show "(1)

  she is a member of a protected class, (2) her job performance met [the employer's]

  legitimate expectations, (3) she suffered an adverse employment action, and (4) an-

  other similarly situated individual who was not in the protected class was treated

  more favorably than the plaintiff.'" LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d

  356, 360 (7th Cir. 2019) (quoting McKinney v. Office of Sheriff of Whitley Cnty., 866

  F.3d 803, 807 (7th Cir. 2017)). If a plaintiff establishes a prima facie case, then the

  burden will shift to the defendant to provide a legitimate, nondiscriminatory reason

  for the adverse action. Coleman v. Donahue, 667 F.3d 835, 845 (7th Cir. 2012). If the

  defendant successfully rebuts the plaintiff's prima facie case, then the burden will



                                             23
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 24 of 44 PageID #: 683




  shift back to the plaintiff, "who must present evidence that the stated reason is a

  pretext, which in turn permits an inference of unlawful discrimination." Id.

     Allison argues that Sherrod fails to make out a prima facie case for race, sex, re-

  ligious, age, or discrimination because she did not meet its legitimate performance

  expectations and because she cannot present sufficient evidence that similarly situ-

  ated employees outside of her protected class were treated more favorably. Allison is

  correct.

     First, the undisputed facts show that Sherrod was a member of a protected class—

  e.g., 57-year-old, African American, female—and that Sherrod suffered an adverse

  employment action—e.g., termination. To meet her burden, though, Sherrod must

  establish that there is a genuine question of material fact as to whether she met Al-

  lison's legitimate performance expectations. See Gordon v. United Airlines, Inc., 246

  F.3d 878, 887 (7th Cir. 2001). Despite her protestations to the contrary, the undis-

  puted facts show that Sherrod displayed repeated performance, attendance, and dis-

  ciplinary issues, resulting in the violation of several Shop Rules. On October 3, 2017,

  Sherrod violated Shop Rule 14 by failing to check one in every five transmission parts,

  which resulted in her running several bad parts. On November 6, 2017, she violated

  Shop Rule 16 by failing to clear a machine before resetting it, resulting in damage to

  the machine and lost production.

     Moreover, on November 11, 2017, she violated Shop Rule 6 by failing to find a

  replacement or request vacation for her Plan A Saturday, which resulted in an unex-

  cused absence that day, as well as the following Monday. On January 22, 2018, she



                                            24
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 25 of 44 PageID #: 684




  violated Shop Rule 7 because she was late for work. On April 3, 2018, she again

  violated Shop Rule 14 by failing to record a measurement on a machine, despite

  checking off on the TAQC chart that she had done so. And, on January 23, 2019, she

  again violated Shop Rule 16 by failing to appropriately take a height measurement

  on every fifth piece, as required, which resulted in running twelve bad parts. The

  aforementioned disciplinary violations show that Sherrod failed to meet Allison's le-

  gitimate expectations, and she has not met her burden of showing otherwise.

     In any event, Sherrod has also failed to meet her burden in showing that a simi-

  larly situated person to her was treated more favorably than her by Allison. "To meet

  her burden of demonstrating that another employee is "similarly situated," a plaintiff

  must show that there is someone who is directly comparable to her in all material

  respects. Patterson v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). "The

  proposed comparator need not be identical in every conceivable way, however, and

  courts must conduct a common-sense examination." Perez v. Thorntons, Inc., 731

  F.3d 699, 704 (7th Cir. 2013). "The similarly-situated inquiry is flexible, common-

  sense, and factual. It asks 'essentially, are there enough common features between

  the individuals to allow a meaningful comparison?'" Johnson v. Advocate Health &

  Hosps. Corp., 892 F.3d 887, 895 (7th Cir. 2018) (quoting Coleman, 667 F.3d at 841).

  Hence, there is no "magic formula" for the similarly-situated inquiry. Id. "Examples

  of evidence that would be required in the usual case . . . [include] whether the em-

  ployees being compared (1) were supervised by the same person, (2) were subject to

  the same standards, and (3) 'engaged in similar conduct without such differentiating



                                           25
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 26 of 44 PageID #: 685




  or mitigating circumstances as would distinguish their conduct or the employer’s

  treatment of them.'" Id. (citing Gates v. Caterpillar, Inc., 513 F.3d 680, 690 (7th Cir.

  2008)).

     Here, Sherrod cannot point to any admissible evidence showing that similarly sit-

  uated white, male, younger, non-Seventh Day Adventist and/or non-disabled cowork-

  ers were treated more favorably. All of her purported comparators other than a

  trainee were also in the protected age class, and no evidence has been adduced con-

  cerning whether any of the comparators are either disabled or Seventh Day Advent-

  ists. Sherrod points to only a few examples where she alleges that similarly situated

  coworkers were being treated more favorably than her—all of these examples are not

  only inapt, but also purely speculative, unsupported by any admissible evidence. For

  instance, Sherrod alleges that she was "singled out and treated less favorably than

  [her] younger white male coworkers," (ECF no. 23 at 2); that "[Robert Ward] also told

  [her] that three other people" had a machine crash on them, and when she "asked if

  they got written up for it and he said no," (ECF No. 23 at 8); that when she slowly

  removed a part from a "constraint machine" and was written up for it, her "white,

  younger coworkers" were not for doing the same action, (Pl's Resp. Interrog., ECF No.

  20-2 at 81); and that on January 23, 2019, "Kay Young had the same crash and the

  machine was down for the whole day . . . and to [her] knowledge no one was written

  up," (ECF No. 20-2 at 36).

     Whether a comparator is similarly situated is typically a question for the fact

  finder, unless, of course, the plaintiff has no evidence from which a reasonable fact



                                            26
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 27 of 44 PageID #: 686




  finder could conclude that the plaintiff met his burden on this issue. See Coleman,

  667 F.3d at 846–47. Here, however, the Court finds that Sherrod has not met her

  burden of showing that white, male, younger, non-Seventh Day Adventist and/or non-

  disabled coworkers were treated more favorably than her, because viewing the evi-

  dence "through the prism of the substantive evidentiary burden," Anderson, 477 U.S.

  at 254, all of Sherrod's examples rely on speculative inferences, baseless opinions, or

  inadmissible hearsay. Indeed, she provides no admissible evidence to support any of

  her statements, because inferences and opinions must be premised on personal expe-

  rience, see Payne v. Pauley, 337 F.3d 767, 772 (7th Cir. 2003)—but must be more than

  mere conclusions or unsupported inferences, see Jefferson v. Sewon Am., Inc., 891

  F.3d 911, 924–25 (11th Cir. 2018)—and inadmissible hearsay 3 evidence may not be

  considered on summary judgment, see Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir.

  2016); see also Fed. R. Civ. P. 56(c)(2).

      Moreover, even if Sherrod had met her burden of demonstrating that another em-

  ployee was similarly situated, the undisputed facts show that the alleged similarly

  situated employees were in fact not treated differently. Sherrod alleges that Kevin




  3 Indeed, several of Sherrod's assertions rely on her own account of her coworkers' out-of-
  court statements to establish the truth of the matter asserted. Those assertions, (see, e.g.,
  ECF No. 23 at 8; Sherrod Dep. Tr. 77:18–23, 305:1–19, ECF No. 20-1 at 34, 246), are therefore
  hearsay with no exception. See Fed. R. Evid. 801. To the extent that Sherrod argues that
  those statements are statements by a party opponent, see Fed. R. Evid. 801(d), those state-
  ments are inadmissible because they come from coworkers and not representatives of Allison,
  see id.

                                               27
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 28 of 44 PageID #: 687




  Canary, 4 Patrick Liphard (over 40 years old), 5 Robert Ward (over 40 years old), Dar-

  rell Yates (over 40 years old), Mike Kaiser (over 40 years old), and Michael Mansfield

  (over 40 years old) 6 "didn't get written up." (ECF No. 20-2 at 36; see also Sherrod

  Dep. Tr. 263:1–267:25, 305:1–324:17, ECF No. 20-1 at 204–08, 246–265.) But Sherrod

  fails to provide admissible evidence to back her allegations, (see Sherrod Dep. Tr.

  310:20–311:2, 314:7–315:3, 316:5–317:12, 319:6–320:9, 324:8–17, ECF No. 20-1 at

  251–52, 255–56, 257–58, 261–62, 265–66), that these purported comparators were

  either proper comparators or treated differently by, for example, escaping discipline

  when warranted. Rather, the evidence shows that from 2017 to the start of this liti-

  gation, Allison did in fact discipline Sherrod's alleged comparators for similar mis-

  conduct. For example, Robert Ward received disciplinary actions for violations of

  Shop Rules 6, 14, and 16, (see Ward SR 6 DA, ECF No. 20-3 at 94; Ward SR 14 DA,

  ECF No. 20-3 at 93; Ward SR 16 DA, ECF No. 20-3 at 96); Darrell Yates received

  disciplinary actions for violations of Shop Rules 6 and 7, (see Yates SR 6 DA, ECF No.

  20-3 at 89, Yates SR 6 DA's, ECF No. 20-3 at 90–92); and Kaiser received disciplinary

  actions for violations of Shop Rules 6 and 7, (see Kaiser SR 6 DA, ECF No. 20-3 at 88,



  4 Kevin Canary is not similarly situated to Sherrod because he was a new employee and in
  training in 2018, and because Sherrod admits to not having evidence that he was treated
  differently on account of his race, gender, religion, lack of disability, or lack of religious ac-
  commodation. (Sherrod Dep. Tr. 263:1–267:25, ECF No. 20-1 at 204–08.)
  5 Patrick Liphard is not similarly situated to Sherrod because he is over forty years old,

  (Pence Decl. ¶ 74, ECF No. 20-3 at 13), and because Sherrod has not provided admissible
  evidence to show that he was supervised by the same person as her, subject to the same
  standards as her, and that he engaged in similar conduct as her.
  6 Michael Mansfield is not similarly situated to Sherrod because he is older than her, (Sherrod

  Dep. Tr. 121:4–7, ECF No. 20-1 at 63), and worked as a union official, which means that he
  was not supervised by the same person as her, subject to the same standards as her, and did
  not engage in similar conduct as her.

                                                 28
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 29 of 44 PageID #: 688




  Kaiser SR 7 DA, ECF No. 20-3 at 89). Simply, Sherrod presents no admissible evi-

  dence that any alleged similarly situated employees were treated differently than her

  during the timeframe she worked in Department 2F40.

      Therefore, Sherrod has failed to establish a prima facie case for race, sex, religious,

  age, or disability discrimination under the McDonnell Douglas burden-shifting

  framework. This is enough to find against her claims of discrimination. But even if

  she had succeeded in establishing a prima facie case, Allison argues that it had legit-

  imate, nondiscriminatory reasons for issuing each of the disciplinary actions—

  namely, well-documented absenteeism and unsatisfactory performance. Because Al-

  lison's reasons are indeed legitimate and nondiscriminatory, 7 see Harper v. C.R. Eng-

  land, Inc., 687 F.3d 297, 311 (7th Cir. 2012) (absenteeism); Abioye v. Sundstrand

  Corp., 164 F.3d 364, 368 (7th Cir. 1998) (poor performance), if Sherrod had estab-

  lished a prima facie case for discrimination, she must demonstrate that Allison's rea-

  sons were pretextual, which she fails to do.

      "In determining whether an employer's stated reason is pretextual, '[t]he question

  is not whether the employer's stated reason was inaccurate or unfair, but whether




  7 The Court notes that, because Allison had legitimate, nondiscriminatory reasons—absen-
  teeism and poor performance—for issuing disciplinary actions against Sherrod, it seems to
  be the case that Sherrod was not qualified to perform the essential functions of her job under
  the ADA. Under the ADA, Sherrod must meet the threshold question of establishing whether
  she is a "qualified individual with a disability" through evidence that she is disabled within
  the meaning of the ADA and is qualified to perform the essential functions of the job with or
  without reasonable accommodation. Timmons v. Gen. Motors, Corp., 469 F.3d 1122, 1127
  (7th Cir.2006) (citing 42 U.S.C. §§ 12102(2),12111(8), 12112)). Regardless of whether Sherrod
  can show she is disabled within the meaning of the ADA, she has not shown she is qualified
  to perform the essential functions of her job. See Hammel v. Eau Galle Cheese Factory, 407
  F.3d 852, 863 (7th Cir. 2005).

                                               29
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 30 of 44 PageID #: 689




  the employer honestly believed the reason it has offered to explain the discharge.'"

  Robertson v. Wisc. Dept. of Health Servs., 949 F.3d 371, 380 (7th Cir. 2020) (quoting

  Harper, 687 F.3d at 311 (alteration in original)). "To meet this burden, [Sherrod]

  therefore 'must identify such weaknesses, implausibilities, inconsistencies, or contra-

  dictions' in [Allison's] stated reason that would permit a reasonable person to con-

  clude that the stated reason was 'unworthy of credence.'" Id. (quoting Boumehdi v.

  Plastag Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 2007)).

     Here, Sherrod does not point to any admissible evidence to show that Allison did

  not honestly believe it discharged her for absenteeism and unsatisfactory perfor-

  mance, as evidenced by her admissions of not having any evidence of pretext, (see,

  e.g., Sherrod Dep. Tr. 203:11–205:14, 216:24–218:25, 222:4–8, 228:9–25, 270:12–

  271:5, ECF No. 20-1 at 144–46, 157–59, 163, 169–71), and her bald assertions that

  she did not misbehave or otherwise warrant any discipline or discharge (see, e.g., ECF

  No. 20-1 at 153-56; ECF No. 23 at 7-10). But even if the evidence she provides, for

  the most part by way of mere speculative narrative, (e.g., ECF No. 23 at 7–10), were

  admissible, that evidence is insufficient to permit a reasonable person to conclude

  that Allison's stated reasons were unworthy of credence. For example, she admits

  that she did not know what Hooker honestly believed about the incident on November

  6, 2017, which led to her receiving a DA, (Sherrod Dep. Tr. 212:8–215:20, ECF No.

  20-1 at 153–56); and she admits that she did not know what Pence or Silver honestly

  believed regarding who was at fault for the bad parts on January 23, 2019, which

  ultimately led to her termination, (Sherrod Dep. Tr. 276:4–277:13, 281:16–25, ECF



                                            30
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 31 of 44 PageID #: 690




  No. 20-1 at 217–18, 222). Simply, even if Sherrod had been able to establish a prima

  facie case for discrimination, then her claim would still fail for the inability to demon-

  strate that Allison's reasons were pretextual.

      Even more detrimental to her disparate treatment claims, however, is the fact

  that Sherrod seems to rely on personal belief and "speculation and conjecture" about

  Allison's possible motives, "which is not enough to survive summary judgment." Lisle

  v. Welborn, 933 F.3d 705, 720 (7th Cir. 2019). Her evidence "must point directly to a

  discriminatory reason for the employment action . . . and be directly related to the

  employment decision." Dass v. Chi. Bd. of Educ., 675 F.3d 1060, 1071 (7th Cir. 2012).

  But it does not. Rather, she has merely offered "an amorphous litany of complaints

  about a myriad of workplace decisions." Gorence v. EagleFood Ctrs., Inc., 242 F.3d

  759, 762 (7th Cir. 2001).

      In sum, the undisputed material facts preclude a reasonable jury from finding that

  Sherrod's race, sex, or religious discrimination was a motivating factor in any adverse

  employment action by Allison during the relevant period. Likewise, the undisputed

  material facts would not preclude a reasonable jury from finding that but for Plain-

  tiff’s age or disability, any adverse action by Allison during the relevant period would

  not have occurred. Thus, Allison's Motion for Summary Judgment is granted as to

  Sherrod's Title VII, ADA, and ADEA disparate treatment claims. 8


  8Based on the Court's analysis in this Section, it is also clear that Sherrod has failed to point
  to enough circumstantial evidence that would allow a reasonable jury to infer that a decision
  was attributable to discriminatory motivations, see David, 846 F.3d at 224, and has therefore
  failed to create any genuine issue of material fact as to her alleged discrimination, see Ortiz,
  834 F.3d at 765.


                                                 31
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 32 of 44 PageID #: 691




     D. Hostile Work Environment Claim

     Title VII prohibits an employer from creating a "hostile or abusive work environ-

  ment." Alexander v. Casino Queen, Inc., 739 F.3d 972, 982 (7th Cir. 2014). To prevail

  on a hostile work environment claim, a plaintiff must demonstrate four elements:

  "(1) the employee was subject to unwelcome harassment; (2) the harassment was

  based on a reason forbidden by Title VII [ ]; (3) the harassment was so severe or

  pervasive that it altered the conditions of employment and created a hostile or abu-

  sive working environment; and (4) there is a basis for employer liability." Smith v.

  Ill. Dep't of Transp., 936 F.3d 554, 560 (7th Cir. 2019) (citing Huri v. Off. of the Chief

  Judge of the Cir. Ct. of Cook Cnty., 804 F.3d 826, 834 (7th Cir. 2015)).

     Allison argues that Sherrod's hostile work environment claims fail because she

  cannot prove that any alleged harassment was based on her membership in a pro-

  tected class. Sherrod responds by offering several examples of encounters that she

  believes show she was subject to a hostile work environment. Even when framed in

  the way Sherrod wants, these examples do not show a hostile work environment. For

  instance, Sherrod alleges that her former supervisor, Jake Jones, "defame[d] her

  work ability" and said she "didn't produce as much as [her] coworkers," (ECF No. 23

  at 6), but she admitted that she did not believe Jones discriminated against her on

  the basis of race, sex, religion, or disability—only that he attacked her work ethic,

  (Sherrod Dep. Tr. 126:7–128:3, 136:9–19, ECF No. 20-1 at 68–70, 77).

      Sherrod also alleges that her former supervisors, Peter Kaminski and Virgil Eitel-

  jorg, were "riding her back," (ECF No. 23 at 6); that Kaminski attempted to write her



                                             32
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 33 of 44 PageID #: 692




  up for missing a Plan A Saturday, (id. at 6–7); that Kaminski did not allow her to

  take a break until the bell rang, (id.); and that, on May 23, 2017, Kaminski asked her

  to sweep the floor, which made her feel light headed and short of breath, resulting in

  her going to the hospital, (id.). However, regarding these interactions with Kaminski

  and Eiteljorg, Sherrod fails to identify any admissible evidence to show that their

  treatment of her was based on her sex, religion, age, or disability. (Cf. Kaminski Decl.

  ¶ 11, ECF No. 20-4 at 3). Moreover, she admits that she has no knowledge of Kamin-

  ski's interactions with her coworkers, (Sherrod Dep. Tr. 158:3–161:2, ECF No. 20-1

  at 99–102); that she has no evidence to show that Kaminski's actions on May 23,

  2017, were in any way retaliatory or discriminatory on the basis of her race, sex, age,

  religion, or disability, (id. at 161:7–163:17, ECF No. 20-1 at 102–04); and that she

  has no evidence that Kaminski had any knowledge about her EEOC charges or pre-

  vious lawsuit, (id. at 155:19–156:13, ECF No. 20-1 at 96–97). Again, Sherrod fails to

  demonstrate that any alleged harassment was based on her membership in a pro-

  tected class. This failure is fatal to her hostile work environment claim.

     But even if Sherrod had been able to demonstrate such a connection, her hostile

  work environment claims fail because Sherrod cannot show that the harassment was

  so "severe or pervasive" that it altered her conditions of employment. In determining

  whether the conduct is sufficiently severe or pervasive to be actionable, the Court

  looks at the totality of the circumstances, "including [1] the frequency of the discrim-

  inatory conduct, [2] how offensive a reasonable person would deem it to be, [3]

  whether it is physically threatening or humiliating conduct as opposed to verbal



                                            33
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 34 of 44 PageID #: 693




  abuse, [4] whether it unreasonably interferes with an employee's work performance,

  and [5] whether it was directed at the victim." Lambert v. Peri Formworks Sys., Inc.,

  723 F.3d 863, 868 (7th Cir. 2013) (citing Peters v. Renaissance Hotel Operating Co.,

  307 F.3d 535, 552 (7th Cir. 2002)).

     Here, there are only two events that could possibly show Allison's alleged harass-

  ment was severe or pervasive. First, as previously mentioned, on May 23, 2017, while

  Sherrod was in the middle of conducting a tool change, Kaminski told her to stop and

  instead sweep the floor. (ECF No. 23 at 7.) As instructed, Sherrod swept the floor.

  (Id.) She began to feel "light headed [sic] and short of breath," so she informed Ka-

  minski, who then called an ambulance. (Id.) She was subsequently taken to the

  hospital. (Id.) Second, on March 29, 2017, Sherrod and a few coworkers filed a Group

  Employee Grievance, (ECF No. 20-2 at 41), against Allison management for "creating

  an unsatisfactory working condition in as much as the supervisor, Peter Kaminski, is

  constantly harassing the employees in [Department] 2F40," (id.)

     Based on the totality of the circumstances, these two events fall short of showing

  that Allison's alleged harassment was so severe or pervasive that it altered Sherrod's

  conditions of employment. Even though Sherrod went to the hospital on May 23,

  2017, as a result of having to sweep the floor at the direction of Kaminski, she admits

  that she "wasn't angry or upset" about having to sweep the floor, but, rather, thought

  "it was [a] dumb" request. (ECF No. 23 at 7.) This one-time task was not humiliating

  or offensive to Sherrod—far from severe or pervasive. Likewise, the filing of the

  Group Employee Grievance against Kaminski cannot be said to show Allison's alleged



                                            34
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 35 of 44 PageID #: 694




  harassment was severe or pervasive because the grievance did not allege harassment

  based on any protected characteristic, (Sherrod Dep. Tr. 357:12–359:11, ECF No. 20-

  1 at 274–76), and because it was ultimately withdrawn, (ECF No. 20-2 at 42). In

  short, the alleged conduct was infrequent at best, was likely not offensive to a rea-

  sonable person (and merely "dumb" to Sherrod), was not comprised of any physically

  threatening or humiliating conduct, and was not alleged to have interfered with Sher-

  rod's work performance. Thus, based on the totality of the circumstances of all con-

  duct Sherrod alleges is harassment on the part of Allison, the Court finds that Sher-

  rod fails to show that Allison's alleged harassment was so severe or pervasive that it

  altered Sherrod's conditions of employment.

      Because Sherrod has failed to demonstrate the elements required to prevail on a

  hostile work environment claim, Allison's Motion for Summary Judgment is granted

  as it relates to Sherrod's Title VII, ADA, 9 and ADEA 10 hostile work environment

  claims.




  9 The Seventh Circuit has recently stated that it "need not resolve whether a hostile work
  environment claim is cognizable under the ADA" when a plaintiff "does not establish a hostile
  work environment or any other adverse employment action," Tarpley v. City Colls. of Chi.,
  752 F. App'x 336, 346 n.4 (7th Cir. 2018) (citing Mannie v. Potter, 394 F.3d 977, 982 (7th Cir.
  2005) (citation omitted)), as is the case here.
  10 Hostile work environment claims under the ADEA are analyzed the same way as harass-

  ment/hostile work environment claims brought under Title VII. See Bennington v. Caterpil-
  lar Inc., 275 F.3d 654, 660 (7th Cir. 2001) (noting the Seventh Circuit Court of Appeals "has
  assumed, without deciding, that plaintiffs may bring hostile environment claims under the
  ADEA," and applying the same standard used to analyze hostile work environment claims
  brought under Title VII).


                                                35
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 36 of 44 PageID #: 695




     E. Failure to Accommodate Claim

     Title VII prohibits employers from discriminating against employees and job ap-

  plicants based on their religion. 42 U.S.C. § 2000e–2(a). "To prove a Title VII claim

  for failure to accommodate religion, an employee must prove three things: (1) 'the

  observance or practice conflicting with an employment requirement is religious in

  nature;' (2) the employee 'called the religious observance or practice to [the] employ-

  er's attention;' and (3) 'the religious observance or practice was the basis for [the em-

  ployee's] discharge or other discriminatory treatment.'" Adeyeye v. Heartland Sweet-

  eners, LLC, 721 F.3d 444, 449 (7th Cir. 2013) (quoting Porter v. City of Chicago, 700

  F.3d 944, 951 (7th Cir. 2012)). "Once the plaintiff has established a prima facie case

  of discrimination, the burden shifts to the employer to make a reasonable accommo-

  dation of the religious practice or to show that any reasonable accommodation would

  result in undue hardship." Porter, 700 F.3d at 951 (citing EEOC v. Ilona of Hungary,

  Inc., 108 F.3d 1569, 1575 (7th Cir. 1997)).

     It is undisputed that Sherrod established a prima facie case for failure to accom-

  modate religion. Allison, however, argues that it has met its burden of showing that

  it made a reasonable accommodation for Sherrod's religious practice. Sherrod re-

  sponds by alleging that Allison failed to accommodate her religious practices because

  Allison breached their written agreement.

     On January 13, 2015, Allision and Sherrod entered into an agreement which

  states in part:




                                             36
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 37 of 44 PageID #: 696




        Allison . . . hereby reaffirms its commitment to maintaining a workplace
        free of unlawful discrimination, harassment, and retaliation on the ba-
        sis of . . . religion. Specifically, neither Allision nor its managers or
        supervisors will discriminate, harass, or retaliate against its employee
        Sherri Sherrod . . . on the basis of her . . . sincerely-held Seventh-day
        Adventist beliefs . . . . Allison will also continue to meet its obligation to
        accommodate Ms. Sherrod's sincerely held religious beliefs and practices
        consistent with the requirements of Title VII . . . . Should Ms. Sherrod
        experience any such harassment, discrimination or retaliation, she
        should report it immediately to Eula Seawood, HR . . . or any member of
        Allison's Labor Relations Department.

  (ECF No. 23-5.) In compliance with both Title VII and this written agreement, Alli-

  son provided Sherrod the following accommodations to avoid her having to work a

  Plan A Saturday: (1) using available vacation on a Friday or Monday preceding or

  following a Plan A Saturday, consistent with Allison's collectively-bargained vacation

  policies; (2) having a qualified coworker fill in for her on Plan A Saturdays; or (3)

  using her seniority to transfer to another shift or another department where Plan A

  Saturdays are infrequent. (See Pence Notes to Sherrod, Ex. VI, ECF No. 20-3 at 76;

  McLaughlin Email, Ex. VII, ECF No. 20-3 at 77; see also Pence Decl. ¶ 31, ECF No.

  20-3 at 6; Sherrod Dep. Tr. 69:1–10, 82:11–21, 173:4–11, ECF No. 20-1 at 26, 29, 115.)

  Additionally, during periods for which there were six employees on day shift in De-

  partment 2F40, and there was sufficient coverage without Sherrod, Allison excused

  her from Plan A Saturdays without the need to find another hourly worker to cover

  the shift. (Kaminski Decl. ¶¶ 4–5, ECF No. 20-4 at 1; Pence Decl. ¶ 34, ECF No. 20-

  3 at 6.) Also, it seems that on the few occasions where Sherrod's own conduct put her

  at odds with the reasonable accommodations, the collective bargaining requirements

  and undue hardship to Allison, Allison further accommodated Sherrod through early



                                             37
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 38 of 44 PageID #: 697




  removal from her record of any ensuing discipline. (See, e.g., Pence Decl. ¶¶ 53, 56,

  ECF No. 20-3 at 10.)

     "The reasonable accommodation requirement of Title VII is meant 'to assure the

  individual additional opportunity to observe religious practices, but it [does] not im-

  pose a duty on the employer to accommodate at all costs.'" Porter, 700 F.3d at 951

  (quoting Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 70 (1986)). "This means that

  a 'reasonable accommodation' of an employee's religious practices is 'one that elimi-

  nates the conflict between employment requirements and religious practices.'" Id.

  (quoting Wright v. Runyon, 2 F.3d 214, 217 (7th Cir. 1993) (internal quotations omit-

  ted)).

     The Court finds that Allison met its burden of showing that it made a reasonable

  accommodation for Sherrod's sincerely held Seventh Day Adventist beliefs. Indeed,

  Allison offered Sherrod four options to avoid working Plan A shifts, which provided

  Sherrod with a reasonable accommodation. See, e.g., Rodriguez v. City of Chicago,

  156 F.3d 771, 776 (7th Cir. 1998) ("[I]t is a reasonable accommodation to permit an

  employee to exercise the right to seek job transfers or shift changes . . . ."); Rose v.

  Potter, 90 F. App'x 951, 953 (7th Cir. 2004) ("Title VII does not require an employer

  to interfere with a valid seniority system in the interest of religious accommodation.")

  (citing United States v. Airways, Inc. v. Barnett, 535, U.S. 391, 403 (2002)); EEOC v.

  Bridgestone/Firestone, Inc., 95 F. Supp. 2d 913, 928 (C.D. Ill. 2000) ("[A] system of

  voluntary swaps always depends on willing volunteers, yet courts have consistently

  found these systems to be reasonable accommodations, even when a swap was not



                                            38
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 39 of 44 PageID #: 698




  always possible."). And although Sherrod preferred that she be excused from working

  any Plan A Saturday altogether and/or she be allowed to work after sundown on Plan

  A Saturdays, (Sherrod Dep. Tr. 175:6–177:7, ECF No. 20-1 at 116–18; see also Pence

  Decl. ¶ 35, ECF No. 20-3 at 7), Allison's offered accommodations were not required to

  "be the [Sherrod's] preferred accommodation[s] or the accommodation[s] most bene-

  ficial to [her]." Porter, 700 F.3d at 951 (quoting Philbrook, 479 U.S. at 69).

     Therefore, Sherrod's argument that Allison "breached" the agreement by not al-

  lowing her to be excused from working all Saturdays, (Sherrod Dep. Tr. 177:4–10,

  ECF No. 20-1 at 118), is unavailing. Similarly unavailing is any argument that her

  privacy or confidentiality was breached by Allison because some of her coworkers

  knew about her religious accommodation. This is so because she admits that many

  of her coworkers and supervisors knew she was a Seventh Day Adventist; that she

  had asked a number of them to cover a Plan A Saturday on her behalf; and that her

  Union representatives were aware of the accommodations Allison had offered to her.

  (See Sherrod Dep. Tr. 64:10–68:11, 177:11–178:5, 178:10-14, 180:9–182:11, ECF No.

  20-1 at 21–25, 118–19. 121–23.)

     Because Allison "offered an alternative that reasonably accommodated [Sherrod's]

  religious needs . . . 'the statutory inquiry is at an end[.]'" Id. (quoting Ilona, 108 F.3d

  at 1576 (citations omitted)).     Thus, Allison's Motion for Summary Judgment is

  granted as it relates to Sherrod's failure-to-accommodate claim.




                                              39
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 40 of 44 PageID #: 699




     F. Retaliation Claim

     To succeed on a Title VII, ADA, or ADEA retaliation claim, a plaintiff "must pro-

  duce enough evidence for a reasonable jury to conclude that (1) she engaged in a stat-

  utorily protected activity; (2) the [employer] took a materially adverse action against

  her; and (3) there existed a but-for causal connection between the two." Burton v. Bd.

  of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017) (referring to Title

  VII retaliation claims); see also Barton v. Zimmer, Inc., 662 F.3d 448, 455 (7th Cir.

  2011) (stating the same standard applies to ADEA claims); Freelain v. Vill. of Oak

  Park, 888 F.3d 895, 901 (7th Cir. 2018) (stating the same standard applies to ADA

  claims). "When the plaintiff establishes a prima facie case of retaliation, an employer

  may produce evidence which, if taken as true, would permit the conclusion that it had

  a legitimate non-discriminatory reason for taking the adverse employment action."

  Robertson v. Dep't of Health Servs., 949 F.3d 371, 378 (7th Cir. 2020). "If the employer

  meets this burden, the plaintiff, to avoid summary judgment, then must produce ev-

  idence that would permit a trier of fact to establish, by a preponderance of the evi-

  dence, that the legitimate reasons offered by the employer were not its true reasons

  but were a pretext for discrimination." Id. (citing Argyropoulos v. City of Alton, 539

  F.3d 724, 736 (7th Cir. 2008)).

     Allison takes issue with the causation prong, arguing that Sherrod fails to provide

  evidence that establishes a causal connection between the alleged adverse actions

  and her filing of the EEOC charges or the previous lawsuit she filed against Allison

  in 2014. Similarly, Allision argues that Sherrod also fails to provide evidence that



                                            40
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 41 of 44 PageID #: 700




  her protected activity played any role in any action taken by it. The undisputed facts

  support Allison and doom Sherrod's retaliation claims.

     Sherrod alleges that Allison conspired to fire her by intimidating her, suspending

  her, and writing her up. But her bald allegations rely solely on speculation or conjec-

  ture, clearly missing the mark she needs to defeat summary judgment on this issue.

  See McCoy v. Harrison, 341 F.3d 600, 604 (7th Cir. 2003). For example, Sherrod

  states that the "write-ups, suspensions, and correspondences among management

  will prove that not only did [Allison] try not to comply but that it was the complete

  opposite being a conspiracy for the demise of my employment," (ECF No. 23 at 3);

  that "Joe Hooker was subtle. He wasn't very condescending[,] but he made it his

  business to fire [her]," (id. at 7); and that she "knew it was a conspiracy when [Cory

  Giocio] was introduced in the morning meeting . . . ," (id. at 5). Yet she offers no

  admissible evidence to prove her assertions. Instead, Sherrod admits that she has no

  evidence that any of Allison’s employment actions were based on a retaliatory reason.

  (See, e.g., Sherrod Dep. Tr. 126:7–128:3, 136:9–19 (Jones’ actions), 161:7–163:17 (Ka-

  minski's actions), 203:11–205:14 (October 3, 2017, DA), 216:24–218:25 (November 6,

  2017, DA), 228:9–25 (November 11, 2017, DA), 235:20–239:19, 246:2–11 (January 22,

  2018, DA), 270:12–271:5 (April 3, 2018, DA), 282:17–21 (termination), 310:20–311:2,

  314:7–315:3, 316:5–317:12, 319:6–320:9, 324:8–17 (treatment of comparators), , ECF

  No. 20-1 at 68–70, 77, 102–04, 144–46, 157–69, 169, 175–80, 186, 211–12, 222, 250–

  52, 254–55, 257–58, 260–61, 264.)




                                            41
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 42 of 44 PageID #: 701




     Moreover, to the extent Sherrod relies on suspicious timing, her reliance on the

  timing is insufficient to prove the causation prong. An examination of the timing of

  both Allison's and Sherrod's actions shows this. On February 5, 2015, the Court dis-

  missed her 2014 lawsuit. (Order, Sherrod, No. 1:14-cv-00411-TWP-MJD.) For more

  than three years following the dismissal of the 2014 lawsuit, Sherrod remained em-

  ployed with Allison and filed no additional charges or lawsuits. (Sherrod Dep. Tr.

  92:20–25, ECF No. 20-1 at 49.) However, on March 2, 2018, Sherrod filed the 2018

  Charge against Allison. (2018 EEOC Charge, ECF No. 20-2 at 28–29.) Then, on April

  3, 2018, Sherrod had checked off completing a "TAQC" chart for two machines but

  failed to record the underlying measurement for one machine. (Pence Decl. ¶ 57, ECF

  No. 20-3 at 10–11.) Notably, she could have been terminated for this incident, but

  was instead given a suspension, and the undisputed facts show that Pence's decision

  to issue her the suspension was not based in any way on Plaintiff’s race, sex, religion,

  age, any disability, or the fact that she filed EEOC Charges or lawsuit against Allison.

     Over nine months later, Sherrod's final incident occurred, on January 23, 2019.

  After the incident, Sherrod went back on medical leave from January 31 to April 3,

  2019; and on the day she returned from leave, Pence conducted a DI and ultimately

  terminated her employment. This timeline dooms Sherrod's retaliation claims. In-

  deed, the Seventh Circuit has held that "extended time gaps alone militate against

  allowing an inference of causation based on suspicious timing," Kidwell v. Eisen-

  hauer, 679 F.3d 957, 967 (7th Cir. 2012), because timing will "rarely be sufficient in




                                            42
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 43 of 44 PageID #: 702




  and of itself to create a triable issue, Culver v. Gorman & Co., 416 F.3d 540, 546 (7th

  Cir. 2005).

     Construing all facts and reasonable inferences in the light most favorable to Sher-

  rod, she simply does not establish that Allision retaliated against her on the basis of

  race, sex, religion, age, disability or for filing complaints and lawsuits against Alli-

  sion. And even if she had, Allison has met its burden of showing that it had legitimate

  non-discriminatory reason for taking the alleged adverse employment actions, and,

  based on the undisputed facts, Sherrod cannot establish that Allison's legitimate rea-

  sons were not its true reasons but rather were a pretext for discrimination, (see supra

  Section III.B). Therefore, Allison's Motion for Summary Judgment is granted as it

  relates to Sherrod's Title VII, ADA, and ADEA retaliation claims.

                                     IV. Conclusion

     For the above reasons, Defendant's Motion for Summary Judgment (ECF No. 20)

  is granted. Final judgment will issue under separate order.

     SO ORDERED.


             3/29/2021
     Date: ____________



  Distribution:

  SHERRI SHERROD
  7443 Hiner Ln
  Indianapolis, IN 46219

  Emmanuel V.R. Boulukos
  ICE MILLER LLP (Indianapolis)
  emmanuel.boulukos@icemiller.com

                                            43
Case 1:19-cv-02233-JRS-DML Document 25 Filed 03/29/21 Page 44 of 44 PageID #: 703




  Charles Ellis Bush, II
  ICE MILLER
  charles.bush@icemiller.com

  Kayla Ernst
  ICE MILLER LLP (Indianapolis)
  kayla.ernst@icemiller.com




                                       44
